        Case: 3:19-cv-01909-JGC Doc #: 19 Filed: 12/04/20 1 of 4. PageID #: 3477




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION


    Samuel J. Caldwell,                                       Case No. 3:19cv1909
                  Plaintiff,

                   v.                                         ORDER

    Andrew Saul,
    Commissioner of Social Security,

                   Defendant.


          This is an appeal from the denial of Social Security benefits. The Honorable Magistrate

Judge James R. Knepp, II1 has issued a Report and Recommendation, recommending that I deny

the appeal. (Doc.16). Plaintiff, Samuel J. Caldwell, has filed objections (Doc. 17), and the

Commissioner has elected to rest on his previously-filed brief (Doc 18 (citing Doc. 14)).

          For the following reasons, I overrule Mr. Caldwell’s objections and I approve and adopt

Judge Knepp’s Report and Recommendation.

                                             Discussion

          Mr. Caldwell argues that the Administrative Law Judge (“ALJ”) “discredited all of the

mental health expert opinion in favor of her own interpretation of the record.” (Doc. 17, pgID

3470). That statement is not accurate. The record contains three medical opinions regarding Mr.

Caldwell’s mental-health impairment; none by a treating physician. The ALJ, in fact, gave one of

the agency’s physician’s opinion “significant weight.” What Mr. Caldwell actually disputes is


1
 Between the time Judge Knepp issued his Report and Recommendation and the present, Judge
Knepp has been confirmed and invested as a district judge in this District.

                                                  1
     Case: 3:19-cv-01909-JGC Doc #: 19 Filed: 12/04/20 2 of 4. PageID #: 3478




the ALJ’s decision not to adopt the more severe limitations stated in the opinion of a consulting

examiner, Dr. Patrick.

          As Judge Knepp noted, the ALJ explained at great length her reasons for discounting Dr.

Patrick’s opinion that Mr. Caldwell suffered from marked mental limitations. (Doc. 16, pgID

3460-65). She did so primarily because she found the severe limitations about which Dr. Patrick

opined that Mr. Caldwell was subject in his abilities to handle work-related stress and to interact

with coworkers or the general public were inconsistent with the evidence of record.

          The ALJ noted that Mr. Caldwell had successfully trained and then worked for several

years as a welder and as a forklift driver. She found that his ability to perform these professions

reflected a higher degree of mental functioning than Dr. Patrick’s opinion would permit. She also

noted that Mr. Caldwell’s activities of daily living regularly involved being in the presence of

and interacting with others. His various treatment providers consistently found him cooperative

and he testified that he got along “ok” with authority figures as well as with his mother and a

friend.

          The following statement in Mr. Caldwell’s brief identifies both the crux of his argument,

and the argument’s fatal flaw:

                 While the Magistrate Judge points to treatment notes that document
                 some normal findings, the Magistrate Judge also points to evidence
                 that also demonstrates depression and anxiety, a flat affect,
                 pressured speech, demanding attitude, questionable insight and
                 judgment, a labile and irritable affect, and a tearful affect.

(Doc. 17, pgID 3743).

          The ALJ, rather than a court is the fact-finder in social security cases. My review is

limited to determining whether the ALJ reached a conclusion that is supported by substantial

evidence of record. Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 237 (6th Cir. 2002); see



                                                   2
     Case: 3:19-cv-01909-JGC Doc #: 19 Filed: 12/04/20 3 of 4. PageID #: 3479




also 42 U.S.C. § 405(g) (providing that “the findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be conclusive”).

       On review, I “must defer to an agency’s decision ‘even if there is substantial evidence in

the record that would have supported an opposite conclusion, so long as substantial evidence

supports the conclusion reached by the ALJ.’” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 475

s(6th Cir. 2003) (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.1997)).

       As Judge Knepp explained at length, (Doc. 16, pgID 3460-65), while there is evidence in

the record that potentially could lead a factfinder to rule in Mr. Caldwell’s favor, the record also

contains substantial evidence to support the ALJ’s decision. That evidence included Mr.

Caldwell’s daily activities and work history. It also included the records of numerous mental

status examinations that revealed depressed mood or affect but that also demonstrated that his

cognitive faculties were within normal limits.

       The fact that Mr. Caldwell can also find evidence in the record to support his claim does

not provide a basis to overturn the ALJ’s decision. Bass v. McMahon, 499 F.3d 506, 509 (6th

Cir. 2007); Jones, supra, 336 F.3d at 475.

       I am satisfied that substantial evidence supported the ALJ’s decision.

       It is therefore

       ORDERED THAT:

       1) Plaintiff’s objections to the Report and Recommendation (Doc. 17) be, and the same

           hereby are, overruled;

       2) The Report and Recommendation (Doc. 16) be, and the same hereby is, approved and

           adopted;

       3) Plaintiffs request for review be, and the same hereby is, denied with prejudice; and



                                                  3
     Case: 3:19-cv-01909-JGC Doc #: 19 Filed: 12/04/20 4 of 4. PageID #: 3480




       4) The Clerk shall mark this matter closed.

So ordered.


                                                     /s/ James G. Carr
                                                     Sr. U.S. District Judge




                                              4
